United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1132
                                    ___________

Elmer P. Scheckel; Joseph E. Scheckel; *
Mark T. Scheckel,                       *
                                        *
            Appellants,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
United States of America; Internal      *
Revenue Service,                        * [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                              Submitted: August 3, 2006
                                 Filed: August 8, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

        Elmer, Joseph, and Mark Scheckel appeal the district court’s1 dismissal of their
civil rights lawsuit for failure to state a claim. Having conducted de novo review, see
Atkinson v. Bohn, 91 F.3d 1127, 1128-29 (8th Cir. 1996) (per curiam), we affirm for
the reasons explained by the district court, see 8th Cir. R. 47B. We also deny
appellants’ pending motion.
                          ______________________________

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.